Fourth Court of Appeals
                                       San Antonio, Texas
                                               June 20, 2019

                                          No. 04-16-00533-CV

                                      Oscar Leo QUINTANILLA,
                                               Appellant

                                                     v.

                                        Andrew Bradford WEST,
                                               Appellee

                    From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016-CI-06259
                          Honorable David A. Canales, Judge Presiding


                                              ORDER
Sitting:        Rebeca C. Martinez, Justice
                Luz Elena D. Chapa, Justice
                Liza A. Rodriguez, Justice1

        On May 16, 2019, the Supreme Court of Texas issued the mandate in this appeal in which
it reversed our decision and remanded the matter to this court. See West v. Quintanilla, No. 17-
0454, 2019 WL 1495093 (Tex. Apr. 5, 2019). Specifically, the supreme court held that the parol
evidence rule does not preclude enforcement of the agreement through which appellee Andrew
Bradford West claims to have satisfied his debt to appellant Oscar Leo Quintanilla, and that West
has thus met his current burden to establish a prima facie case for the falsity of Quintanilla’s
liens. Id. at *9. The supreme court did not hold that West has established a prima facie case for
every element of his claims. Id. The supreme court stated that Quintanilla also argued in our
court that West cannot establish causation or special damages, and that Quintanilla established
his defense by a preponderance of the evidence. Id. We did not reach those issues in our prior
opinion. See id.; Quintanilla v. West, 534 S.W.3d 34 (Tex. App.—San Antonio 2017), rev’d,
No. 17-0454, 2019 WL 1495093 (Tex. Apr. 5, 2019). The supreme court remanded the case for
us to consider arguments raised by the parties that we did not reach. Id. Accordingly, we
ORDER that the parties may file supplemental briefs in this court in light of the decision by the
Supreme Court of Texas.
1
  This case was originally submitted with oral argument before a panel consisting of Justice Angelini, Justice
Martinez, and Justice Chapa. Justice Rodriguez has now assumed Justice Angelini’s place and replaces her on
remand in accordance with Rule 8(j)(iii) of our Internal Operating Procedures.
        We ORDER appellant to file his supplemental brief, if any, in this court on or before July
10, 2019. Appellee’s supplemental brief, if any, will be due in this court twenty days after the
date appellant’s supplemental brief is filed. If either party chooses not to file a supplemental
brief, that party is ORDERED to notify this court of such fact in writing on or before July 1,
2019. If appellant decides not to file a supplemental brief, appellee may still file a supplemental
brief, and such brief will be due twenty days after the date appellant advises this court in writing
that he does not intend to file a supplemental brief.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court